EATTORNEY             GENERAL
                OF   TEXAS




Honorable CarPos C: Ashley
ChailTn&n. ssate Board of Cor?_ra9



                           Whether or no% the Superfctendenlt
                           of an eleemosynary -institution, or
                           the Board of Co.atrol, MS the au-
                           thorlt,y to place for adopt;ion a
                           child lawfully committed to such
                           fns%f%u%fon wi%h the consent of
                           the commlttfng Judge asd witkaout
                           the consent of" one or both parents
                           of such child; etnd

                           Whether or no% the Superfntendemt
                           of a mental institution, or the
                           Board of Control, Is authorized
                           to offer for adoption et child
                           born to a patlent in one of the
                           menLa.1 institntfons, wfthout the
                           consent of the chfldss saae pa-
                           r0nt, if a9ag, or guardian,

Dear 31~:

         We beg to acknowledge receipt, of your reqaes5 for
an opfnfon upon the above entftled subject mat',ter,hs foPPows:

          '?J!he
               State Board of Control fs 'charged with the
     supervision of the eleemosymry   fnstf%utlons of Tex-
     89 - among them the State Orp!~?nns~Home (Article
     3208 - 3Z!l2 R.C3,]* Deaf', Dumb, and Blind Asylum
     for Colored Youths (Artfele 3221, 3221~1~ R. C, S.),
     and the Waco State Home (Artfcle 3255 - 3259, R,CiS,).
     Many of the children in these three instftutfons are
     prospects for adoption,   The chfldren born to patieo%s
     fn our mental hospitals are also prospects for adoption,
     zoow    have the opportu~f$y to place a c;hfPd for adop-
          D We, therefore, respecc%ulQr request, your opinion
     to %he fo1'Powfng questions:
Hon. Carlos Ashley, page2       (V-42)



             “1,  Does the Superintendentof any eleemoay-
        nary lastitutfon,or the Board of Control, have
        authority
            ^.. - to place for adoptioa a clrlldlawfully
        CIommlttedto BUOb 1~titUtlOQ  'crlth ttie cormen%
        of the commftting.Judgeand wit&u& the oonssnt
        of one or both par0ata of swti ~c:?:iid'?
             "2,   Is the Superintendsazof a mental in-
        stitution, or the Board of Control, suthor~xed
        to offer for adoption, a child borzato tipatient
        in one of our meatal~fnstitutl.ons,without the
       ,'*coaseotof the childfs sane parent, if any, or
        guardian?n
          We shall anawer your 1nquZrie.s
                                        in the order in
which you have propounded them.
          1. Artiale 46-a, Section 6, of the Statute of
Adoption is~as follows~
             vBxoeptas otherwiseapeoified in this Sec-
        tion, no adoption shall be permitted except with
        the wrfttea consent of the living parents OS the
        child. In the case of a child fourteen years of
        age or over, the aonsent of slpshchild also shall
        be reauired and must be given ia writing in the
                                consent shall not be re-
                  wrents whose uarental rights have been
        terminatedby order of the Juvenile Court or other
        Court of Comuetent Jurisdiotion;provided, however,
        that in such oases adoption shall be permitted only
        on oonsent of the Superlntetdeatof the Home or
        School, or of the itbiividualto whom the care, cus-
        tody or guardianshipof slvphchild has been trane-
        ferred by a Juvenile Court or other Court of Compe-
        tent Jurisdiction. In case of a child not born in
        lawful waedlwk the consent of the father shall not
        be neee8sary,"
          As you state la your letter, the State Board of
Control is charged by law with the supervisionof the el-
eemosynary institutionsof the State, suoh as State Or-
phaa's Home, Deaf, Dumb and Blind Asylum for Colored
Youths, the Waco State Home, and others, The Board like-
wise IS cphargedwith the supervislooof our mental hos-
pitals.
          Matthews, et ux, va. Whittle, 149 S, W, (26)
601, the opinion written by Jus.ticeSutton of the Court
of Civil Appeals for the Eighth Supreme Judicial District,
reeognfzesthe validity of the exceptions to requfre-
msnts for consent of the parerite, contained in Artfcle

                                                      c
Han, CarPos 6, Ashley, Page 3     {V-42)




46-a of the Adoption statute, in & eaS8 where the facts
brought the Sftuatfon within the first exception, that
Is, voluntary abandonment by the parent, The Justi
further saga:

           "In other jurisdietfons, wh8re %he parental
     r¶.ght has been termfnated, corisen% of the parents
     to adopt the child fs not n8cessary, and we cfte
     here the eases cfted la appe~Past?s brief: * Q *"
     ;d2zw;   number 0% eases from oth8r jnrlsdlctionu
             0

           m opinion no, o-5811, ehfls Deprtmewt  answer-
lrngan Inquiry from the Superfn%endew% of the Waco State
Home, to which a child had been committed, "un%fl furtheler
orders of the Court," held 'CL-z&t
                                 in 4uch s cBa8, the COD-
sent of the paren%s of such child YBB not' ne9-sesSargto
eonsumrmste oz"authorfee the adop%1om of such ahXPd,

          We mnswe~ gow   ffrst ques%fow as foPlows:

           Where a ehfld has been duly committed as & de-
pendent or n8gleeted ehfld to a state institution by a
Court of competent jurfSdietLow, such ch1.Yd nosy be le-
gally adopted upon t&e consernt of the Superfate~dent of
the fnstitutfon, wfth the approval of ,th8~ommitking
Court,, without the consent of the p%reo%S, %he right of
the parents %o control the adoption 'P&~'k~ugbaea termi-
nate& by Such pr~':~eedings~ There ia MO ~?eces~si%yfor
the Board of Gcantrol to approve OP eonseat.
                   Han, Carlos C0 Ashley, page 4        (V-42)



                                           SUMMARY
                                  '.
                            1, Where a child haa been cdtiitted a8 8.
                       neglected or dependent~ehfldby a Court of corn-
                       pet@& jurfedictfonto the custody of an appro-
                       priate State inetftution,such child may be law-
                       fully adopted upon the consent of the Superfnten-
                       dent of euch imtit*9tfonand of the committing
                       Court, without the consent of the p~renta, which
                       right of eoneent has been terminatedby the order
                       of eommitmene.
                            20, A child born to a wiman'*who ~-ASbeen law-
                       fully eomm4tted to B State mental  institutionmsy
                       be lawfully adopted under the general st&tmtes of
                       adoption; neither the Supsrintendeaat of sxh iast:=
                       tution, nor the Board of Control fs concerned a8
                       such wP%h dluchadoption,
                                                       Yours   V8Pg   truly
                                                'ATI'ORNXY
                                                         GFNERAL.OF TEXAS




                                    .’ .



                                                                         .

                   OS/Jlk?
                         ejrbztb
                   Approved Opfnfon Cornmfttee
                         ByBWB, Chafrm?~~              .,


          .




                                            :


                                                                             .


                                                   .
              ‘_

,..   .